Name: Commission Regulation (EEC) No 2270/89 of 26 July 1989 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 7. 89 Official Journal of the European Communities No L 216/63 COMMISSION REGULATION (EEC) No 2270/89 of 26 July 1989 fixing the amount of the subsidy on oil seeds fixed ; whereas the amount of the subsidy for the 1989/90 year has been' provisionally calculated on the basis of an abatement of ECU 3,44 per 100 kilograms for colza and rape seed, and of ECU 11,55 per 100 kilograms for sunflower seed, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Regulation No 136/66/EEC of the Council of 22 September 1966 on the establishment of a common organization of the market in oils and fats (*), as last amended by Regulation (EEC) No 1225/89 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 2099/89 (% Having regard to Regulation (EEC) No 1569/72 of the Council of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 2216/88 (*), and in particular Article 2,(3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 1933/89 Q, as last amended by Regulation (EEC) No 2183/89 ( ®) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 1933/89 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto ; Whereas the abatement of the subsidy which arises, where appropriate, from the system of maximum guaranteed quantities for the 1989/90 year, has not, to date, been Article 1 1 . The amount of the subsidy and the exchange rate referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (9) are as set out in the Annexes hereto. 2. The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (10) is as set out in Annex III for sunflower seed harvested in Spain. 3. The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (u) for sunflower seed harvested and processed in Portugal is as set out in Annex III. 4. However, the amount of the subsidy for colza, rape and sunflower seed will be confirmed or replaced as from 27 July 1989 to take into account the consequences of the application of the system of maximum guaranteed quantities. Article 2 This Regulation shall enter into force on 27 July 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 July 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30. 9. 1966, p. 3025/66. O OJ No L 128 , 11 . 5. 1989, p. 15. O OJ No L 164, 24. 6. 1985, p. 11 . (4) OJ No L 201 , 14. 5. 1989, p. 8 . 0 OJ No L 167, 25. 7. 1972, p. 9. ( «) OJ No L 197, 26. 7. 1988, p. 10 . 0 OJ No L 187, 1 . 7. 1989, p. 48. ( ¢) OJ No L 208, 20. 7. 1989, p. 30. O OJ No L 266, 28. 9. 1983, p. 1 . H OJ No L 53, 1 . 3. 1986, p. 47. (") OJ No L 183, 3 . 7. 1987, p. 18 . No L 216/64 Official Journal of the European Communities 27. 7 . 89 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 7 (') 1st period 8 0 2nd period 9 (") 3rd period 10 (1) 4th period ll (') 5th period 12 ( «) 1 . Gross aids (ECU) : -  Spain 1,170 1,170 1,170 1,170 1,170 1,170  Portugal 0,000 0,000 0,000 0,000 0,000 0,000  Other Member States 20,798 20,886 21,000 20,896 21,035 21,314 2. Final aids : .I \ (a) Seed harvested and processed in : \  Federal Republic of Germany ; (DM) 49,41 49,62 49,89 49,65 49,98 50,80  Netherlands (Fl) 54,86 55,09 55,39 55,12 55,49 56,37  BLEU (Bfrs/Lfrs) 1 004,27 1 008,52 1 014,02 1 009,00 1 015,71 1 029,19  France (FF) 157,73 158,42 159,32 158,50 159,56 161,71  Denmark (Dkr) 185,73 186,51 187,53 186,60 187,84 190,34  Ireland ( £ Irl) 17,556 17,632 17,732 17,641 17,758 17,998  United Kingdom ( £) 13,799 13,865 13,926 13,810 13,902 13,992  Italy (Lit) 34 718 34 866 35 046 34 803 35 034 35 305  Greece (Dr) 3 400,80 3 399,51 3 388,80 3 327,69 3 349,79 3295,29 (b) Seed harvested in Spain and processed : -  in Spain (Pta) 178,89 178,89 178,89 178,89 178,89 178,89  in another Member State (Pta) 3 270,55 3 283,37 3 289,15 3 262,50 3 284,34 3 293,85 (c) Seed harvested in Portugal and processed :  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00 0,00  in another Member State (Esc) 4 624,14 4 640,98 4 646,66 4 607,19 4 579,89 4 566,61 (') Subject to the consequences of the application of the system of maximum guaranteed quantities. 27. 7. 89 Official Journal of the European Communities No L 21 6/65 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 7 (') 1st period 8 0 2nd period 9 (') 3rd period 10 (1) 4th period 11 (1) 5th period 12 (1) 1 . Gross aids (ECU) :  Spain 3,670 3,670 3,670 3,670 3,670 3,670  Portugal 2,500 2,500 2,500 2,500 2,500 2,500  Other Member States 23,298 23,386 23,500 23,396 23,535 23,814 2. Final aids : \ \ (a) Seed harvested and processed in :  Federal Republic of Germany (DM) 55,32 55,52 55,79 55,55 55,88 56,71  Netherlands (Fl) 61,46 61,69 61,99 61,72 62,08 62,96  BLEU (Bfrs/Lfrs) 1 124,99 1 129,24 1 134,74 1 129,72 1 136,43 1 149,90  France (FF) 176,98 177,67 178,56 177,75 178,80 180,95  Denmark (Dkr) 208,05 208,84 209,86 208,93 210,17 212,66  Ireland ( £ Irl) 19,697 19,774 19,874 19,783 19,900 20,140  United Kingdom ( £) 15,552 15,618 15,680 15,564 15,656 15,746  Italy (Lit) 38 901 39 048 39 229 38 985 39 217 39 488  Greece (Dr) 3 849,27 3 847,98 3 837,26 3 776,16 3 798,26 3 743,76 (b) Seed harvested in Spain and processed :  in Spain (Pta) 561,13 561,13 561,13 561,13 561,13 561,13  in another Member State (Pta) 3 652,79 3 665,61 3 671,39 3 644,74 3 666,58 3 676,09 (c) Seed harvested in Portugal and processed : I  in Portugal (Esc) 480,01 480,01 480,01 480,01 480,01 480,01  in another Member State (Esc) 5 104,14 5 120,99 5 126,67 5 087,20 5 059,90 5 046,61 (') Subject to the consequences of the application of the system of maximum guaranteed quantities. No L 216/66 Official Journal of the European Communities 27. 7. 89 ANNEX III Aids to sunflower seed (amounts per 100 kg) I Current7 , 1st period8 (') 2nd period9 (') 3rd period10 (1) 4th period11(1) 1 . Gross aids (ECU):  Spain 5,170 6,890 6,890 6,890 6,890  Portugal 0,000 0,000 0,000 0,000 0,000  Other Member States 21,256 19,939 20,070 20,812 20,177 2. Final aids : Il (a) Seed harvested and processed in (2) : \ l  Federal Republic of Germany (DM) 50,68 47,49 47,80 49,54 48,06  Netherlands (Fl) 56,49 52,60 52,94 54,90 53,22  BLEU (Bfrs/Lfrs) 1 026,39 962,79 969,12 1 004,95 974,28  France (FF) 154,66 150,29 151,32 157,14 152,11  Denmark (Dkr) 185,77 178,06 179,23 185,85 180,18  Ireland ( £ Irl) 17,200 16,727 16,842 17,490 16,930  United Kingdom ( £) 12,449 124*19 12,985 13,495 12,999  Italy (Lit) 33 701 33 254 33 459 34 615 33 543  Greece (Dr) 2 218,76 3 105,00 3 085,55 3 185,24 3 045,91 (b) Seed harvested in Spain and processed : \  in Spain (Pta) 797,28 1 053,45 1 053,45 1 053,45 1 053,45  in another Member State (Pta) 3 406,06 3 380,09 3 384,56 3 478,47 3 386,66 (c) Seed harvested in Portugal and processed : I  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00  in Spain (Esc) 6 183,74 6 164,08 6 168,24 6 292,37 6 097,69  in another Member State (Esc) 6 026,59 6 007,43 6 011,48 6132,46 5 942,73 3. Compensatory aids : |\ l  in Spain (Pta) 3 358,83 3 333,25 3 337,73 3 431,64 3 339,83 4. Special aid : \ \ \ L  in Portugal (Esc) 6 026,59 6 007,43 6 011,48 6 132,46 5 942,73 (') Subject in the case of fixing for the 1989/90 marketing year to the consequences of the application of the system of maximum guaranteed quantities. (J) For seed harvested in the Community as constituted at 31 December 1985 and processed in Spam, the amounts shown in 2 (a) to be multiplied by 1,0260760. ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) Current 7 1st period 8 2nd period 9 3rd period 10 4th period 11 5th period 12 DM 2,073790 2,070280 2,066740 2,063270 2,063270 2,053550 Fl 2,338530 2,335040 2,331570 2,328190 2,328190 2,318510 Bfrs/Lfrs 43,429100 43,404300 43380400 43,364300 43,364300 43,283700 FF 7,033660 7,033700 7,033080 7,032390 7,032390 7,033110 Dkr 8,056700 8,060380 8,062820 8,064630 8,064630 8,074190 £Irl 0,775877 0,775731 0,776228 0,776529 0,776529 0,779183 £ 0,672148 0,674558 0,677035 0,679390 0,679390 0,686110 Lit 1 497,69 1 501,68 1 505,80 1 509,84 1 509,84 1 521,29 Dr 179,35400 181,49100 183,71500 186,32300 186,32300 193,20200 Esc 173,42800 174,30900 175,31700 176,48500 176,48500 180,08300 Pta 130,05400 130,68500 131,31100 131,94600 131,94600 133,77000